DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 11/23/2020. Claims 1-4, 9-16 and 19-21 are pending in the application. Claims 5-8 and 17-18 are cancelled. Claims 19-20 are withdrawn from consideration. Claim 21 is new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,9-16 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
for use with a power tool”. The limitations in question further structurally limit the apparatus and case by reference to the power and the placement of the power-tool battery. The prior art rejection below presumes that the applicant’s intention is to claim only the sub-combination of the apparatus (case), in order for the examiner to give the claims their broadest reasonable interpretation. In the above regard, the examiner notes that it is by now well settled that features that are not claimed may not be relied upon by the applicant in support of patentability. Therefore, all references in the claims to power tool and it structures (battery) are considered only statements of intended use with regard to the claimed apparatus (case). On the other hand, further amendments are required to clarify the scope of the claims.
Claim 3 recites the limitation "said securing mechanism is a slide lock" in the claim and claim 21 recites the limitation “the securing mechanism is a slide lock” in line 11 of the claim.  There is insufficient antecedent basis for these limitations in the claims.

    PNG
    media_image1.png
    233
    341
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 2008/0314795 A1.
With regards to claim 1, Lin discloses an apparatus comprising: a hollow compartment comprising a hollow top 2 and a hollow bottom 1: a rotatable joint between the hollow top and the hollow bottom 11/21; and an attachment region (see figure above) capable of being between a bottom side of some tool battery and the hollow top of the compartment, wherein the apparatus is configured to store a plurality of drill bits.
The apparatus of Lin is capable of being used with a power tool having an external, power-tool battery and with drill bits, depending on the size and type of power tool to be used. For example, as shown in BROCKET et al. US 2019/0168376 (Figs.16-17).
With regards to claim 2, Lin discloses the rotatable joint 11/21 is a hinge.
	With regards to claim 3, Lin discloses the securing mechanism 7 is a slide lock. (The projection on structure 7 slides into the aperture on the hollow top 2, to lock in place, to allow the apparatus to be secured to an article.)
	With regards to claim 4, Lin discloses the hollow top or the hollow bottom comprises indents 3/24 configured to secure drill bits.
	With regards to claim 9, Lin discloses the attachment region (see figure above) facilitates mounting and unmounting the apparatus to and from some bottom side.
	With regards to claim 10, Lin discloses the attachment region (see figure above) comprises a fastener 7.
	With regards to claim 13, the apparatus of Lin is capable of being smaller than some bottom side.

Claim Rejections - 35 USC § 103
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2008/0314795 A1 in view of Correa US 2005/0198872 A1.
With regards to claim 11, Lin discloses the claimed invention (a fastener) as stated above but it does not specifically disclose the fastener comprises hook-and-loop-type material.
However, Correa teaches that it was known in the art that clips and hook-and-loop-type material are obvious variances of fasteners that connect articles together (Para. 0034). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener in Lin by providing hook and loop materials as taught by Correa for the purposes of providing an alternate way of connecting the apparatus to some article.

Claim 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2008/0314795 A1 in view of Bauer US 2,376,305.
With regards to claim 12, although it is not stated, it appears Lin discloses the apparatus comprises a hard plastic. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus material in Lin by providing hard plastic material as taught by Bauer for the purposes of providing a strong and easier to mold alternative material to form the apparatus.
With regards to claims 14 and 15, Bauer further teaches the apparatus further comprises a design 10 on a surface of said apparatus; and wherein the said design is a monogram. (Pg. 1 Col 1:38-41)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Lin by providing a monogram design on the surface of the apparatus as taught by Bauer for the purposes of design choice.
With regards to claim 16, Lin does not specifically disclose the apparatus is approximately 7/8" deep.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the apparatus be approximately 7/8" deep, since In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2008/0314795 A1 in view of Correa US 2005/0198872 A1 and further in view of Bauer US 2,376,305.
With regards to claim 21, the claim is treated as in claims 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15; above respectively.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The Applicant states the amendments to the claims overcome the 112 2nd rejections in the previous office action. Although the amendments have resolved some of the 112 rejections, the claims still include 112 rejections regarding the question of whether the combination of the apparatus and the power tool is being claimed or whether the sub-combination of the apparatus alone is being claimed.
Applicant’s arguments with respect to claim(s) 1-4, 9-16 and 21 have been considered but are moot because a new ground of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736